                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

SMILEDIRECTCLUB, LLC,            )
                                 )
                 Plaintiff,      )
                                 )
        v.                       )   C.A. No. 20-583 (CFC)
                                 )
CANDID CARE CO.,                 )
                                 )
                 Defendant.      )

              DEFENDANT CANDID CARE CO.’S
    OPENING BRIEF IN SUPPORT OF ITS MOTION TO DISMISS
   PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                               Rodger D. Smith II (#3778)
                               1201 North Market Street
                               P.O. Box 1347
                               Wilmington, DE 19899
                               (302) 658-9200
OF COUNSEL:                    rsmith@mnat.com

Michael P. Sandonato           Attorneys for Defendant Candid Care Co.
Sean M. McCarthy
VENABLE LLP
Rockefeller Center
1270 6th Avenue
New York, NY 10020
(212) 307-5500

Edmund J. Haughey
VENABLE LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
(202) 344-4000

June 19, 2020
                                       TABLE OF CONTENTS

                                                                                                              Page

I.   NATURE AND STAGE OF THE PROCEEDINGS .........................................1
II. SUMMARY OF ARGUMENT ..........................................................................1

III. STATEMENT OF FACTS .................................................................................2
IV. LEGAL STANDARDS.......................................................................................6

     A.      MOTION TO DISMISS .............................................................................6

     B.      PATENT INELIGIBILITY UNDER 35 U.S.C. § 101 ...............................7

     C.      DETERMINING PATENT INELIGIBILITY
             AT THE PLEADING STAGE ....................................................................8

V. ARGUMENT ......................................................................................................9
     A.      CLAIM 1 IS REPRESENTATIVE .............................................................9
     B.      THE ’522 PATENT CLAIMS ARE INVALID UNDER
             35 U.S.C. § 101 BECAUSE THEY ARE DIRECTED TO
             PATENT-INELIGIBLE SUBJECT MATTER ........................................12

             1.      The Claims are Directed to the Abstract Idea
                     of Teleorthodontics ..........................................................................12

             2.      The ’522 Patent Claims Lack Inventive Concept ...........................19
VI. CONCLUSION .................................................................................................22




                                                         i
                                    TABLE OF AUTHORITIES

                                                                                                         Page(s)
Cases
Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
   573 U.S. 208 (2014) .....................................................................................passim

Align Tech., Inc. v. 3Shape A/S,
   339 F. Supp. 3d 435 (D. Del. 2018).............................................................passim

Am. Well Corp. v. Teladoc, Inc.,
  191 F. Supp. 3d 135 (D. Mass. 2016) .....................................................10, 13, 18

Apollo Finance, LLC v. Cisco Sys., Inc.,
  190 F. Supp. 3d 939 (C.D. Cal. 2016) ................................................................ 13

Becton, Dickinson & Co. v. Baxter Int’l, Inc.,
   127 F. Supp. 3d 687 (W.D. Tex. 2015) ..................................................13, 17, 18
BSG Tech LLC v. BuySeasons, Inc.,
  899 F.3d 1281 (Fed. Cir. 2018) .......................................................................... 20
Content Extraction & Trans. LLC v. Wells Fargo Bank, Nat’l Ass’n,
  776 F.3d 1343 (Fed. Cir. 2014) ....................................................................11, 22
Customedia Techs., LLC v. Dish Network Corp.,
  951 F.3d 1359 (Fed. Cir. 2020) ............................................................................ 8
Elec. Power Grp., LLC v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016) .......................................................................... 15

FairWarning IP, LLC v. Iatric Sys., Inc.,
   839 F.3d 1089 (Fed. Cir. 2016) ............................................................................ 8

In re Rockefeller Ctr. Prop., Inc. Sec. Litig.,
    311 F.3d 198 (3d Cir. 2002) ................................................................................. 6

Intellectual Ventures I LLC v. Capital One Fin. Corp.,
   850 F.3d 1332 (2017).......................................................................................... 21
Interval Licensing LLC v. AOL, Inc.,
   896 F.3d 1335 (Fed. Cir. 2018) .......................................................................... 15


                                                         ii
IPLearn-Focus, LLC v. Microsoft Corp.,
   No. 14-cv-00151-JD, 2015 WL 4192092 (N.D. Cal. Jul. 10, 2015),
   aff’d without opinion, 667 F. App’x 773 (Fed. Cir. 2016) ................................. 14

Mayer v. Belichick,
  605 F.3d 223 (3d Cir. 2010) ................................................................................. 6
RecogniCorp, LLC v. Nintendo Co., Ltd.,
   855 F.3d 1322 (Fed. Cir. 2017) ............................................................................ 7
Schuylkill Energy Res., Inc. v. Pa. Power & Light Co.,
   113 F.3d 405 (3d Cir. 1997) ................................................................................. 6

Sound View Innovations, LLC v. Facebook, Inc.,
   204 F. Supp. 3d 655 (D. Del. 2016)...................................................................... 7
Ultramercial, Inc. v. Hulu, LLC,
   772 F.3d 709 (Fed. Cir. 2014) ........................................................................ 8, 13

Rules and Statutes
35 U.S.C. § 101 .................................................................................................passim

Fed. R. Civ. P. 12(b)(6).....................................................................................passim




                                                          iii
    I.   NATURE AND STAGE OF THE PROCEEDINGS

             Plaintiff SmileDirectClub, LLC (“SDC”) filed its Complaint against

Defendant Candid Care Co. (“Candid”) on April 29, 2020, asserting infringement

of U.S. Patent No. 10,636,522 (“the ’522 patent”).1       See D.I. 1 at ¶ 1.   The

Complaint alleges that Candid infringes independent claims 1, 13, 20, and 24 of

the ’522 patent (as well as “various dependent claims” that the Complaint does not

identify) through its Candid Studios and teledentistry services. Id. at ¶¶ 31, 33,

69, 70.

             Candid hereby moves to dismiss the Complaint pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted

because the claims of the ’522 patent are invalid under 35 U.S.C. § 101.


II.      SUMMARY OF ARGUMENT

             The claims of the ’522 patent are patent ineligible under the two-part

test of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014). The claims

are directed to the abstract idea of teleorthodontics: providing dental aligners

directly to the patient without the patient ever physically seeing a dentist or

orthodontist and contain no inventive concept that transforms that abstract idea

into patent-eligible subject matter.

1
    A copy of the ’522 patent is attached as Exhibit A (D.I. 1-1) to the
Complaint.
             Significantly, in Align Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435

(D. Del. 2018) (Stark, C.J.), the Court already considered the § 101 subject matter

eligibility issue as it relates to four patents in the dental orthodontics space on a

motion to dismiss under Rule 12(b)(6). The ’522 patent at issue here bears a very

strong resemblance to one of the two patents that the Align court found invalid,

with both the ’522 and the invalid Align patent reciting abstract concepts such as

capturing three-dimensional data using an intraoral scanner and communicating the

three-dimensional data to a computer so that a treatment plan can be generated and

approved by an orthodontist. At the same time, the ’522 patent is nothing like the

two patents that were found patent eligible by the Align court, both of which

recited concrete technical improvements that are utterly lacking here.


III.   STATEMENT OF FACTS

             The ’522 patent, titled “Arrangements for Intraoral Scanning,” issued

on April 28, 2020.      The ’522 patent is directed to methods and systems for

providing dental aligners directly to patients without the patient ever physically

seeing a dentist or orthodontist. See ’522 patent, col. 2:11-13, 2:32-35, 15:15-26,

claims 1, 13, 20, 24; see also D.I. 1 at ¶¶ 13, 16, 19, 24.

             The Complaint itself—which makes express reference to “the

enormously successful SmileShop® business model that SDC innovated and

protected with the ’522 patent,” D.I. 1 at ¶ 4 (emphasis added)—establishes that


                                           2
the ’522 patent is directed to the general concept of teleorthodontics.         The

Complaint avers that the “key technological contribution” is the “revolutionary

workflow” which offers “non-clinical, in-person interaction” and “non-clinical

processing.” D.I. 1 at ¶ 3. In other words, the ’522 patent claims are directed to a

teleorthodontics business model that “allows dentists and orthodontists to

diagnose, evaluate, and treat patients remotely,” and to do so “using today’s

technology.” See D.I. 1 at ¶¶ 16, 19, 24, 25, 33.

             Claim 1 is representative:

             1.    A method of producing aligners for repositioning
             one or more teeth of a user, the method comprising:

             receiving, by an appointment management system, a
             request to schedule an appointment at an intraoral
             scanning site, the intraoral scanning site having an
             intraoral scanner configured to scan a mouth of a user,
             the appointment being for a technician to conduct an
             intraoral scan of the mouth of the user at the intraoral
             scanning site without a dentist or orthodontist physically
             seeing the user during the scheduled appointment,
             wherein the technician is not a dentist or an orthodontist;

             scheduling, by the appointment management system, the
             appointment at the intraoral scanning site in accordance
             with the request;
             generating and communicating, by the appointment
             management system, a message to a device of the user,
             the message including a confirmation confirming the
             scheduled appointment;

             conducting, using the intraoral scanner, the intraoral scan
             at the intraoral scanning site during the scheduled



                                          3
             appointment, the intraoral scan generating three-
             dimensional data of the mouth of the user;

             causing generation, by a treatment plan computing
             system located at a treatment plan site, of a treatment
             plan for the user based on the three-dimensional data of
             the mouth of the user;

             receiving an indication of an approval of the treatment
             plan by a dental or orthodontic professional, wherein the
             approval is received without the dental or orthodontic
             professional having physically seen the user;

             producing, at a fabrication site, a plurality of aligners
             based on the treatment plan, the plurality of aligners
             specific to the user and being configured to reposition
             one or more teeth of the user in accordance with the
             treatment plan; and

             sending the plurality of aligners from the fabrication site
             directly to the user, wherein the user receives orthodontic
             treatment without ever having physically seen the
             approving dental or orthodontic professional.

’522 patent, claim 1.
             As can be seen, the claims recite only highly abstract concepts, such

as scheduling an appointment, conducting an intraoral scan, generating a treatment

plan, and fabricating and shipping aligners, all “without [the user] ever having seen

the approving dental or orthodontic professional.” Notably, the claims do not

describe any aspects of the implementation, such as for example the manner in

which the scan is conducted or how the aligners are fabricated, and instead are

focused exclusively on describing the teleorthodontics workflow.




                                         4
             The prosecution history confirms the abstract nature of the claims.

During prosecution, the examiner rejected the claims as unpatentable over

Breeland (U.S. Patent Publication No. 2002/0188478 A1) in view of another

reference. See Ex. A, Non-Final Office Action (Dec. 20, 2018), at 4-12; see also

Ex. B, Response to Non-Final Office Action (Mar. 20, 2019), at 11. In an effort to

distinguish its claims, SDC did not point to any technical improvements, and

instead argued only that the references did not disclose either (1) providing dental

services where the dentist never had seen the patient, or (2) providing aligners

directly to the patient. See Ex. B at 11. First, SDC argued that “[u]nlike Breeland,

amended claim 1 recites that ‘the approval is received without the dental or

orthodontic professional having physically seen the user in person.’” Id. at 12

(emphasis in original). Second, SDC argued that Breeland required the appliances

to be sent to the dental professional, who then provides them to the user, whereas

the claimed invention ships the aligners directly to the patient. Id. at 13. SDC

argued that the other independent claims “include features similar to those recited

in Claim 1” and are allowable “for substantially the same reasons as those noted

above with respect to Claim 1.” Id. at 14.

             SDC amended the claims further in response to a final office action

from the examiner to more clearly point out that the treatment was being provided

without the patient ever seeing a dentist or orthodontist, and that the aligners would


                                          5
be sent directly to the patient. See Ex. C, Final Office Action (Apr. 16, 2019),

at 3-14; see also Ex. D, Response to Final Office Action (July 16, 2019), at 2-3, 5,

7. SDC reiterated the same arguments it made in response to the first office action.

See Ex. D at 15. And SDC repeated those arguments yet a third time in a request

for continued reexamination in order to secure allowance of the claims. See Ex. E,

Request for Continued Reexamination (Aug. 16, 2019), at 1-3, 5, 7, 15; see also

Ex. F, Notice of Allowance (Feb. 11, 2020).


IV.   LEGAL STANDARDS

         A.      MOTION TO DISMISS

              A party may move to dismiss a complaint for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a

motion to dismiss, the court accepts the factual allegations of the non-moving party

as true and draws all reasonable inferences in its favor. See In re Rockefeller Ctr.

Prop., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). However, in doing so, the

court need not accept as true “bald assertions” or “legal conclusions,” id. at 216, or

“unsupported conclusions and unwarranted inferences,” Schuylkill Energy Res.,

Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997).

              A court’s review of a Rule 12(b)(6) motion to dismiss is generally

limited to “the complaint, exhibits attached to the complaint, matters of public

record, as well as indisputably authentic documents if the complainant’s claims are


                                          6
based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir.

2010). In a patent case, the court may also consider the prosecution history of the

asserted patent, which is a public record. See Sound View Innovations, LLC v.

Facebook, Inc., 204 F. Supp. 3d 655, 658-59 (D. Del. 2016) (collecting cases).

         B.      PATENT INELIGIBILITY UNDER 35 U.S.C. § 101

              Abstract ideas are not patentable. See Alice, 573 U.S. at 216. In

Alice, the Supreme Court set out a two-step framework for identifying patents that

claim a patent-ineligible abstract idea. First, the court must determine whether the

claims are directed to an abstract idea. See id. at 217-18. Second, if the claims are

directed to an abstract idea, the court must “consider the elements of each claim

both individually and as an ordered combination to determine whether the

additional elements transform the nature of the claim into a patent eligible

application.” Id. (internal quotations omitted). In performing this second step, the

court searches for an “inventive concept” or evidence to show that the claim is

“significantly more” than a patent on the abstract concept itself. Id.

              “To save a patent at step two, an inventive concept must be evident in

the claims.” RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed.

Cir. 2017). In evaluating this second step, Alice warns that “[s]imply appending

conventional steps, specified at a high level of generality, [is] not enough to supply

an inventive concept.”      573 U.S. at 221-22 (emphasis in original) (internal


                                          7
quotations omitted). Further, the Supreme Court has emphasized that generic

computer implementation of an abstract idea does not transform an abstract idea

into a patent-eligible invention. Id. at 223.

               In addition, the § 101 requirement is separate and distinct from the

novelty (§ 102) and non-obviousness (§ 103) requirements of the patent statute. In

other words, abstract ideas do not become patent eligible simply because they are

“new ideas, not previously well known, [or] not routine activity.” Ultramercial,

Inc. v. Hulu, LLC, 772 F.3d 709, 714 (Fed. Cir. 2014); see also id. at 715 (rejecting

argument that “the addition of merely novel or non-routine components to the

claimed idea necessarily turns an abstraction into something concrete”).

          C.      DETERMINING PATENT INELIGIBILITY AT THE
                  PLEADING STAGE
               Whether a patent is invalid for failure to comply with the

requirements of 35 U.S.C. § 101 is a question of law based on underlying facts.

See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1362 (Fed.

Cir. 2020). The question of whether a patent fails to satisfy § 101 is properly and

frequently decided on a Rule 12(b)(6) motion to dismiss where, as here, the claims

are directed to subject matter that is clearly ineligible for patent protection and

there are no factual or claim construction disputes pertinent to the challenge that

would prevent resolving the eligibility question as a matter of law. See, e.g.,

FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016)


                                           8
(“We have repeatedly recognized that in many cases it is possible and proper to

determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion.”);

Align, 339 F. Supp. 3d at 439, 457-58 (holding certain claims invalid under § 101

on a Rule 12(b)(6) motion).


V.    ARGUMENT

              The Court may decide the patent eligibility issue under § 101 on a

Rule 12(b)(6) motion in this case because the claims are clearly directed to subject

matter that is ineligible for patent protection. Moreover, there are no factual

disputes or claim construction issues pertinent to this § 101 challenge that preclude

granting this motion as a matter of law.

         A.      CLAIM 1 IS REPRESENTATIVE
              The method of claim 1 (reproduced supra at 3-4) is representative of

independent claims 1, 13, 20, and 24. Method claims 1 and 24 are written from the

perspective of the provider of services, whereas method claim 13 is written from

the perspective of the patient receiving services; otherwise they are virtually

identical. Claim 20, although purportedly directed to a system, merely recites

generic components “configured to” perform the method steps of claim 1. 2 See


2
      Despite purporting to be a system claim, claim 20 also recites the same
method steps that SDC relied on to distinguish claim 1 from the prior art during
prosecution. See ’522 patent, col. 24:9-14 (“wherein the plurality of aligners are
sent from at least one or more of the fabrication sites directly to the user for

                                           9
Alice, 573 U.S. at 226 (“[T]he system claims are no different from the method

claims in substance. The method claims recite the abstract idea implemented on a

generic computer; the system claims recite a handful of generic computer

components configured to implement the same idea.”).

            The Complaint only includes the text of claims 1 and 13, and it treats

them as directed to the same subject matter, albeit from the different perspectives:

the provider (claim 1) and the patient (claim 13). Compare D.I. 1 at ¶¶ 37-50

(alleged infringement of claim 1) with ¶¶ 51-54 (alleged infringement of claim 13)

and ¶ 53 (“Candid provides instructions to users regarding how to perform each of

the steps set forth in claim 13 in the manner described above.”) (emphasis added).

            Moreover, all of the dependent claims are directed to the same

abstract idea and simply append additional steps incidental to providing dental

aligners to the patient without the dentist or orthodontist physically seeing the

patient.3 Claim 2 merely adds that the dental or orthodontic professional sees the

patient via videoconference while claim 12 precludes this, reciting that the dentist

or orthodontist does not physically or virtually see the patient. Claims 3 and 5

repositioning the one or more teeth of the user, and the user receives orthodontic
treatment without ever having physically seen the approving dental or orthodontic
professional”).
3
      The Complaint vaguely alleges infringement of “various dependent claims,”
without identifying any specific claims. At least one court has held that the
moving party need not address claims not specifically identified in the complaint.
See Am. Well Corp. v. Teladoc, Inc., 191 F. Supp. 3d 135, 140 (D. Mass. 2016).

                                        10
recite additional steps for generating the treatment plan, including the fundamental

concept of defining positions of the teeth throughout the treatment. Claims 4, 14,

and 17 recite the idea of having the patient also approve the treatment plan.

Claim 6 is directed to the steps of identifying a time for the appointment,

determining if the appointment time is available, and scheduling the appointment.

Claim 7 is directed to fabricating the aligners by using positive molds and

thermoforming material to the molds to make the aligners. Claims 8-11, 18, 19,

and 25-27 recite sending automated messages to the patient confirming scheduling

of the appointment and sending automated reminder messages based on some

threshold.    Likewise, claims 21-23 and 28-30 are also directed to sending

automated messages to the patient, but in these instances sending an automated

message after the appointment to indicate that the treatment plan had been

generated and the aligners would be sent to the patient. None of the dependent

claims describes any kind of technological improvement, and like the independent

claims, they are all directed to the abstract idea itself.

              Because all of the claims are “substantially similar in that they recite

little more than the same abstract idea,” it is sufficient to treat claim 1 as




                                            11
representative in the § 101 analysis. Content Extraction & Trans. LLC v. Wells

Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).4

         B.        THE ’522 PATENT CLAIMS ARE INVALID UNDER
                   35 U.S.C. § 101 BECAUSE THEY ARE DIRECTED TO
                   PATENT-INELIGIBLE SUBJECT MATTER

                      1. The Claims are Directed to the Abstract Idea of
                         Teleorthodontics
                It is evident from the face of the claims that they are directed to

nothing more than the abstract idea of teleorthodontics: providing dental aligners

directly to the patient without the patient ever physically seeing a dentist or

orthodontist:

          First, the service provider receives a request to schedule an

                appointment. See ’522 patent, col. 20:37-46.

          Second, the service provider schedules the appointment.          See id.,

                col. 20:47-49.

          Third, the service provider communicates a message to the patient

                confirming the appointment. See id., col. 20:50-53.

          Fourth, a technician conducts the services (i.e., an intraoral scan of the

                patient’s mouth). See id., col. 20:54-57.



4
       SDC itself treated claim 1 as representative of the other claims during
prosecution of the ’522 patent. See Ex. B at 11, 14; Ex. D at 13-14, 20-21; Ex. E
at 13-14, 20-22.

                                            12
            Fifth, a treatment plan for the patient is generated. See id., col. 20:58-

              61.

            Sixth, the orthodontist approves the treatment plan. See ’522 patent

              id., col. 20:62-65.

            Seventh, aligners are produced at a fabrication site.            See id.,

              col. 20:66-21:3.

            Finally, the aligners are sent from the fabrication site directly to the

              user. See id., col. 21:4-7.

             Like in Ultramercial, “[t]his ordered combination of steps recites an

abstraction—an idea, having no particular concrete or tangible form.”

Ultramercial, 772 F.3d at 715. Seeing past the generic computer components (i.e.,

“appointment management system,” “treatment plan computing system,” “intraoral

scanning site computing systems,” and “fabrication computing systems”) and the

off-the-shelf iTero® intraoral scanner,5 the ’522 patent claims amount to nothing

more than the fundamental and abstract business practice of providing dental

aligners to patients without the dentist or orthodontist ever physically seeing the

patient.

             But fundamental business practices are abstract ideas and are not

patentable. See Alice, 573 U.S. at 219-220; see also Am. Well, 191 F. Supp. 3d
5
       iTero® scanners are made by Align Technology, Inc., not by SDC. See
Align, 339 F. Supp. 3d at 439.

                                            13
at 142 (setting up consultations between patients and available healthcare

providers); Becton, Dickinson & Co. v. Baxter Int’l, Inc., 127 F. Supp. 3d 687,

692-93 (W.D. Tex. 2015) (pharmacist remotely supervises and verifies the work of

a nonpharmacist); Apollo Finance, LLC v. Cisco Sys., Inc., 190 F. Supp. 3d 939,

945 (C.D. Cal. 2016) (teaching practical skills at geographically separate locations

over the internet); IPLearn-Focus, LLC v. Microsoft Corp., No. 14-cv-00151-JD,

2015 WL 4192092, at *4 (N.D. Cal. Jul. 10, 2015) (teaching while sensing and

adjusting to students’ behavioral patterns), aff’d without opinion, 667 F. App’x 773

(Fed. Cir. 2016).

            Indeed, Chief Judge Stark recently held as abstract patent claims

directed to a method for creating a dental plan for repositioning a patient’s teeth in

adjudicating a defendant’s motion to dismiss under Rule 12(b)(6). See Align, 339

F. Supp. 3d at 453-56. Doing so without the dentist or orthodontist physically

seeing the patient, as claimed in the ’522 patent, is no less abstract.

            In Align, the court analyzed subject matter eligibility of claims in four

patents and held that claims in two of those patents were patent ineligible, while

claims in two other patents were patent eligible:




                                          14
Patent-Ineligible Subject Matter           Patent-Eligible Subject Matter

’850 patent: Describing an orthodontic ’873 patent: Improved method for
treatment plan.                        generating a model of an intraoral site
Align, 339 F. Supp. 3d at 453-56.      by automatically locking the images of
                                       the clean stump such that subsequent
                                       scans that may capture the unclean
                                       stump are ignored during the creation
                                       of the model.
                                           Align, 339 F. Supp. 3d at 449-51.

’065 patent: Modifying a finish line of ’149 patent: Improved method for
a dental prosthesis.                    creating dental templates that could
Align, 339 F. Supp. 3d at 451-53.       guide the placement of the brackets
                                        without the brackets necessarily being
                                        contained within the template.
                                           Align, 339 F. Supp. 3d at 456-57.

             The ’522 patent claims are similar to those found as abstract, and

distinguishable from those found as patent eligible, in the Align case. In both the

’522 patent and the Align ’850 patent, three-dimensional data is captured using an

intraoral scanner. Compare ’522 patent, col. 20:54-57 with Align, 339 F. Supp. 3d

at 454. Both the ’522 patent and the Align ’850 patent communicate the three-

dimensional data to a computer so a treatment plan can be generated and ultimately

approved by an orthodontist. Compare ’522 patent, col. 20:58-65 with Align,

339 F. Supp. 3d at 454. The only differences between claim 1 of the ’522 patent

and claim 1 of the Align ’850 patent are: (1) scheduling the appointment and

generating a confirmation message; (2) preparing the treatment plan without the

dentist or orthodontist physically seeing the patient; and (3) fabricating the aligners

                                          15
and sending them directly to the patient. But these activities are all ancillary to the

abstract idea itself and do not make the claim as a whole any less abstract. See

Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)

(finding additional recited steps are “an ancillary part” of the abstract idea and do

not make the claims patent eligible); see also Interval Licensing LLC v. AOL, Inc.,

896 F.3d 1335, 1345 (Fed. Cir. 2018) (same). As the Align court put it in finding

the ’850 patent invalid, none of these things represent “a technological

improvement that supplies an inventive concept.” Align, 339 F. Supp. 3d at 455.

             The ’522 patent claims are wholly unlike those found patent eligible

in Align. The Align ’873 patent purported to solve the problem of degrading the

quality of the intraoral images by averaging data taken over several scans of the

same area, with the first scan having the entire finish line (defined as the border

between a tooth’s unground and ground portion) exposed, and subsequent scans

where the gumline collapses back over the finish line after a brief period. See

Align, 339 F. Supp. 3d at 450. To solve this degradation issue, Align ’873 claim 1

was directed to an approach of automatically locking the first scanned image such

that subsequent scans of the same area would be ignored during creation of the

model. See id.

             Similarly, the Align ’149 patent was directed to a particular system for

creating a dental template that directs the dental professional to the precise location


                                          16
of where the orthodontic bracket should be placed based upon a geometric fit with

the patient’s teeth. See id. at 456-57. This system purportedly solved the problem

of indirect bonding of orthodontic brackets to teeth where the bracket may become

dislodged during the removal of the dental template. See id.

             The ’522 patent claims at issue here are not directed to any concrete

technical improvement.       They are not directed to any improvement in an

“appointment management system,” “treatment plan computing system,” “intraoral

scanning site computing system,” or “fabrication computing system.” Nor are they

directed to any improvement in intraoral scanning technology, the generation of

treatment plans, or the fabrication of aligners.

             Instead, they are simply directed to the abstract idea itself of providing

orthodontic services and providing aligners directly to the patient without having

the dentist or orthodontist physically see the patient. See D.I. 1 at ¶¶ 2-3, 16, 19,

24, 25, 33 (alleging that “Candid employs a virtually identical teledentistry service

to the one invented by SDC and subject of the ’522 patent”); see also Ex. B at 11-

13; Ex. D at 2-3, 5, 7, 15; Ex. E at 1-3, 5, 7, 15. There is no technological advance

claimed by the ’522 patent—it simply uses “today’s technology” to provide

orthodontic services to the patient without the dentist or orthodontist physically

seeing the patient. See D.I. 1 at ¶ 16; see also ’522 patent, col. 13:43-45 (using an

existing iTero® intraoral scanner), 19:63-65 (stating that one way of implementing


                                          17
the embodiments described in the ’522 patent is through the use of “existing

computer processors”). This is not patentable subject matter.

             The ’522 patent claims are also similar to other telehealth patents that

courts have determined to be non-patentable under § 101. For example, in Becton,

Dickinson & Co., the Western District of Texas held as ineligible claims directed

to a method and system for remotely supervising and verifying the technical

pharmacy functions performed by a non-pharmacist. 127 F. Supp. 3d at 689, 692-

93. The court reasoned that “[i]t is undeniable that supervision and verification of

a nonpharmacist’s work is an abstract idea,” and “[t]he fact that the pharmacist is

‘remote’ is of no added consequence to the abstract nature of the concept.” Id.

at 693.

             The same holds true for the ’522 patent claims at issue here—the

dentist or orthodontist is not present during the intraoral scan and never physically

sees the patient. See ’522 patent, col. 22:26-30, 22:31-40, 23:42-48, 24:46-56; see

also col. 13:45-60, 15:15-26. Like in Becton, Dickinson & Co., the fact that the

dentist or orthodontist is remote is of no added consequence to the abstract nature

of providing orthodontic services to the patient.

             As another example, in American Well, the District of Massachusetts

held as ineligible claims directed to setting up consultations between patients and

available healthcare providers. 191 F. Supp. 3d at 142. The court reasoned that


                                         18
the claims simply use conventional technology, i.e., a computer, to connect a

patient with an available doctor, which amounted to an embodiment of the abstract

idea itself. Id. at 144. The court also recognized that this idea was nothing more

than “involving methods of organizing human activity,” which has been held to be

abstract. Id. at 143.

             So too here. The ’522 patent claims are directed solely to a human

activity—i.e., providing orthodontic services to the patient—and the claims do so

using only conventional technology (i.e., conventional computers and off-the-shelf

intraoral scanners).

             Accordingly, under step one of the Alice framework, all of the ’522

patent claims are directed to the abstract idea of teleorthodontics: providing dental

aligners directly to the patient without the patient ever physically seeing a dentist

or orthodontist.


                       2.    The ’522 Patent Claims Lack Inventive Concept
             Under Alice step two, the Court must search for an “inventive

concept.” 573 U.S. at 217-18. But here, nothing in SDC’s claims is “sufficient to

ensure that the patent in practice amounts to significantly more than a patent upon

the [ineligible concept] itself.” Id. Thus, all of the claims are invalid under § 101

for being directed to an abstract idea and failing to include an “inventive concept”

to survive Alice step two.


                                         19
             The “inventive concept” and “transformation” of the abstract idea into

something patentable must be something more than a recitation of the abstract idea

while adding “apply it.” Id. at 221. But that is exactly what the ’522 claims do—

they claim the abstract idea of teleorthodontics: providing dental aligners directly

to the patient without the patient ever physically seeing a dentist or orthodontist,

and they say “apply it” using conventional computer components and off-the-shelf

conventional intraoral scanners. This does not amount to an inventive concept.

             The Complaint itself confirms that the ’522 patent is simply directed

to a purportedly “revolutionary workflow,” “business model,” and “teledentistry

service.” See, e.g., D.I. 1 at ¶¶ 3, 4, 14, 33. Nothing in the Complaint, the ’522

patent, or the prosecution history evinces that the ’522 patent is directed to

anything but this abstract business practice.

             Moreover, the lack of a transformative “inventive concept” is

abundantly clear from the prosecution history. There, in overcoming the Breeland

reference, the inventors acknowledged that the supposed advance over the prior art

was providing dental services to the patient without the dentist or orthodontist

physically seeing the patient and sending the dental aligners directly to the patient.

See Ex. B at 11-13; Ex. D at 2-3, 5, 7, 15; and Ex. E at 1-3, 5, 7, and 15. This is

simply the abstract idea itself, which is not sufficient to transform the idea into

patent-eligible subject matter. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d


                                         20
1281, 1290 (Fed. Cir. 2018) (“[A] claimed invention’s use of the ineligible concept

to which it is directed cannot supply the inventive concept that renders the

invention ‘significantly more’ than that ineligible concept.”).

              Furthermore, the Complaint and the ’522 patent specification confirm

that only conventional components, described in purely functional and generic

terms, are used in applying the claimed teleorthodontics methods and systems. For

example, the Complaint admits that doctors interact with their patients remotely by

“using today’s technology.” D.I. 1 at ¶ 16. In addition, the claimed intraoral

scanner is a conventional off-the-shelf iTero® scanner.           See ’522 patent,

col. 13:45-47. And, the various “computer systems” recited throughout the claims

are nothing more than just that—references to a generic computer. At most, the

specification describes the “appointment management computing system” as

comprising a processor and memory.          See, e.g., id., col. 4:4-49.   The other

“computing systems” recited in the claims are not described in any further detail.

See, e.g., id., col. 15:35-37, 15:48-51. Indeed, the ’522 patent admits that one way

of implementing the embodiments described therein is through the use of “existing

computer processors.” Id., col. 19:63-65. The ’522 patent does not disclose any

improvements to any of the computing systems or other equipment mentioned in

the claims.    Rather, such systems and equipment are merely used in their

conventional manner to implement the abstract idea. See Intellectual Ventures I


                                         21
LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (2017) (no inventive concept

where the generic computer components describe the “functions of the abstract

idea itself”).

                 It is well-settled that for a computer “to be deemed meaningful in the

context of [the Alice] analysis, it must involve more than performance of ‘well-

understood, routine, [and] conventional activities previously known to the

industry.” Align, 339 F. Supp. 3d at 456 (quoting Content Extraction, 776 F.3d at

1347-48). And like Align, the ’522 patent “does not disclose a new method by

which a 3D model of teeth could be made” (see 339 F. Supp. 3d at 456), nor does it

disclose a new method for scheduling and confirming appointments; nor does it

purport to have invented a new way of generating treatment plans or fabricating

aligners.        “Instead, the patent calls for the abstract idea of [providing

teleorthodontic services] to be implemented [using] generic computers” and

conventional scanning technology. Id.

                 Accordingly, all claims of the ’522 patent fail to recite an inventive

concept and thus are directed to patent-ineligible subject matter under Section 101.


VI.    CONCLUSION

                 The ’522 patent claims are directed to the abstract idea of

teleorthodontics:      providing dental aligners directly to the patient without the

patient ever physically seeing a dentist or orthodontist. Further, the ’522 patent


                                            22
claims lack an inventive concept.       Accordingly, they are all invalid under

35 U.S.C. § 101 as being directed to a patent-ineligible abstract idea. This lawsuit

therefore should be dismissed with prejudice.

                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Rodger D. Smith II

                                       Rodger D. Smith II (#3778)
                                       1201 North Market Street
                                       P.O. Box 1347
                                       Wilmington, DE 19899
                                       (302) 658-9200
                                       rsmith@mnat.com

OF COUNSEL:                            Attorneys for Defendant Candid Care Co.

Michael P. Sandonato
Sean M. McCarthy
VENABLE LLP
Rockefeller Center
1270 6th Avenue
New York, NY 10020
(212) 307-5500

Edmund J. Haughey
VENABLE LLP
600 Massachusetts Avenue, NW
Washington, DC 20001
(202) 344-4000

June 19, 2020




                                        23
                     CERTIFICATION OF COMPLIANCE

             The foregoing document complies with the Court’s type-volume

limitations, as it was prepared with Microsoft Word, using Times New Roman,

14 point font, and contains 4,972 words as counted by Microsoft Word, excluding

the case caption, signature block, table of contents, and table of authorities.

                                        /s/ Rodger D. Smith II

                                        Rodger D. Smith II (#3778)




                                           1
                           CERTIFICATE OF SERVICE

             I hereby certify that on June 19, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

             I further certify that I caused copies of the foregoing document to be

served on June 19, 2020, upon the following in the manner indicated:

Kevin M. Capuzzi                                              VIA ELECTRONIC MAIL
Noelle B. Torrice
BENESCH FRIEDLANDER COPLAN & ARONOFF
222 Delaware Ave, Suite 801
Wilmington, DE 19801
Attorneys for Plaintiff SmileDirectClub, LLC

Manish K. Mehta, Esquire                                      VIA ELECTRONIC MAIL
Suzanne M. Alton de Eraso, Esquire
Kalpesh K. Shah, Esquire
BENESCH FRIEDLANDER COPLAN & ARONOFF
71 South Wacker Drive, Suite 1600
Chicago, IL 60606
Attorneys for Plaintiff SmileDirectClub, LLC

Michael S. Weinstein, Esquire                                 VIA ELECTRONIC MAIL
BENESCH FRIEDLANDER COPLAN & ARONOFF
200 Public Square, Suite 2300
Cleveland, OH 44114
Attorneys for Plaintiff SmileDirectClub, LLC



                                         /s/ Rodger D. Smith II

                                         Rodger D. Smith II (#3778)
